Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  US 2014/0189421 A1 (previously cited) discloses spare flash die and extra interface channels for connecting to the spare flash die.  And US 2014/0082411 A1 discloses mapping access from an active memory die having data errors to a spare memory die.  
With respect to claims 1, 8, and 15, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, in response to detecting a trigger to configure a memory, mapping a plurality of logical units to a plurality of dice excluding two spare dice such that the first spare die is a spare for the second set of logical units such that remapping a die of the plurality of dice mapped to the second logical units to the first spare die avoids a mapping in which more than one die in a parity-protected stripe exists on a channel (channel stacking), and the second spare die is a spare for the first set of logical units such that remapping a die of the plurality of dice mapped to the first logical units to the second spare die avoids a mapping in which more than one die in a parity-protected stripe exists on a channel (channel stacking).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113